13 F.3d 421
304 U.S.App.D.C. 298
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Daniel T. ALVY, a General Partner, et al., Appellants,v.Henry G. CISNEROS, Secretary of Housing and Urban Development.
No. 92-5207.
United States Court of Appeals, District of Columbia Circuit.
Nov. 30, 1993.

Before BUCKLEY and RANDOLPH, Circuit Judges, and LEVIN H. CAMPBELL, U.S. Senior Circuit Judge for the First Circuit.1
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and the briefs and arguments by counsel.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED by this court that the judgment of the district court be affirmed substantially for the reasons stated in its memorandum opinion and order.  The contract upon which appellants rely is invalid, and HUD's interpretation of EHLIPA is reasonable.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.



1
 Sitting by designation pursuant to 28 U.S.C. Sec. 294(d)